Exhibit ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Certificate of Designation (PURSUANT TO NRS 78.1955) Document Number 20080480756-70 Filing Date and Time 07/18/2008 4:00 PM Entity Number C19663-2004 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: ESPRE SOLUTIONS, INC. 2.By resolution of the board of directors pursuant to a provision in the articles of incorporation. this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. CERTIFICATE OF DESIGNATION OF SERIES B PREFERRED STOCK 1. Designation and Amount. The shares of such series shall be designated as the "Series B Preferred Stock" (the "Series B Preferred Stock") and the number of shares constituting such series shall be 5,000,000. Such number of shares may be increased or decreased from time-to-time by resolution of the Board of Directors; provided, however, that such number may not be decreased below the number of then currently outstanding shares of Series B Preferred Stock. Each share shall have a stated value of $1.00 (the "Stated Value") and a liquidation preference of $1.00 (the "Liquidation Preference"). 2. Certain Definitions. For the purposes of this Certificate of Designation, Preferences and Rights which embodies this resolution, unless the content otherwise requires, capitalized terms used and not otherwise defined in such Certificate of Designation, Preferences and Rights shall have the following meaning (with terms defined in the singular having comparable meanings when used in the plural):(CONTINUED ON ATTACHED PAGES) 3. Effective date of filing (optional): (must not be later than 90 days after the certificate is filed) 4. Officer Signature (Required): /s/ Peter Leighton Filing Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State AM 78.1955 Designation 2007 Revised on: 01/01/07 CONTINUATION OF CERTIFICATE OF DESIGNATION OF SERIES B PREFERRED STOCK OF ESPRE
